            Case 2:20-cv-03440-JCJ Document 6-1 Filed 08/13/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
MOHSSIN BAKKALI                                      :      CIVIL ACTION
          Plaintiff,                                 :
                                                     :
       v.                                            :      NO. 2:20-cv-03440
                                                     :
WALMART, INC.                                        :
          Defendant.                                 :      JURY TRIAL DEMANDED


               ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

       AND NOW, this the             day of                                      , 2020, upon

consideration of Defendant, Walmart Inc.’s Motion to Dismiss, and any response in opposition

thereto, it is hereby ORDERED and DECREED that Defendant’s Motion is GRANTED.

Plaintiff’s Complaint is hereby DISMISSED in its entirety with prejudice.


                                              SO ORDERED.



                                              The Honorable J. Curtis Joyner, USDJ
